Citation Nr: 1730118	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected status post right ankle fracture with open reduction internal fixation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1985 to February 2009.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO, in pertinent part, granted service connection and assigned initial 10 percent ratings for residuals of a left shoulder rotator cuff tear, and status post right ankle fracture; and, granted service connection and assigned noncompensable disability ratings for right and left foot plantar spurring, allergic rhinitis, post-operative scars on the right ankle and left shoulder, and migraine headaches.  The Veteran disagreed with the initial disability ratings assigned following the grants of service connection.  

In February 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that proceeding is of record.  

In October 2014 the Board remanded the case to the RO for further development and adjudicative action.

Before the case was returned to the Board on appeal, the RO issued a rating decision in May 2015 which granted an initial disability rating of 50 percent for the service-connected migraine headaches, effective from March 1, 2009, the effective date of service connection.  A 50 percent rating is the maximum schedular rating assigned for headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100, and as this rating was assigned since the effective date of service connection, the issue of entitlement to a higher initial disability rating for the service-connected migraine headaches is no longer in appellate status.  

In December 2016, the Board granted the Veteran's claims for entitlement to an initial disability rating in excess of 10 percent for the service-connected residuals of a left shoulder rotator cuff tear with degenerative changes; an initial disability rating in excess of 10 percent for the service-connected residuals of a left shoulder rotator cuff tear with degenerative changes; and an initial compensable disability rating prior to April 27, 2012, and in excess of 10 percent thereafter, for the service-connected left foot disability, including, but not limited to, plantar spurring.  The Board denied the Veteran's claims for entitlement to an initial compensable disability rating for service-connected allergic rhinitis; an initial compensable disability rating for service-connected post-operative scar on the right ankle; and an initial compensable disability rating for service-connected post-operative scar on the left shoulder.  Finally, the Board remanded the Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for service-connected status post right ankle fracture with open reduction internal fixation for further development.  The claim has now returned to the Board for further adjudication.  As will be discussed further, the Board finds that a remand is necessary as per Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2017, the Veteran filed a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected migraines, feet conditions, back, right wrist and left shoulder condition.  In April and May 2017, the RO denied the Veteran's claim for a TDIU.  The Veteran has not filed an appeal as to the RO's denial of his claim and therefore such is not on appeal. 

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim on appeal so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271; see also Winslow v. Brown, 8 Vet. App. 469, 472 (1996) (the Board is bound to follow the Court's mandate).

In December 2016, the Board remanded the Veteran's claim for increased rating for the service-connected status post right ankle fracture with open reduction internal fixation, for the procurement of any outstanding treatment records as well as an additional VA examination to determine the severity of the Veteran's service connected condition.  

Specifically, the Board found the evidence of record, to include VA examinations in January 2009 and May 2015, was insufficient to decide the claim and sought an opinion as to the requirements noted by the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board noted that the new examination needed to include testing on active motion, passive motion, weight-bearing, and non-weight bearing.  Id.  Furthermore, the Board sought clarification as to the Veteran's testimony at her February 2013 Board hearing, where she stated that her ankle often swelled.  The Board noted that it was unclear whether that swelling was related to her service-connected right ankle disability or whether she had bilateral lower extremity swelling that was related to some other disorder.  In addition, the Board noted that in the May 2015 VA examination, the examiner was unable to state without resorting to speculation as to whether the Veteran's right ankle motion was further limited by pain, weakness, fatigability with repeated use over time, or, whether pain, weakness, fatigability or incoordination significantly limited functional ability of the right ankle during a flare-up.  While the examiner was unable to make this determination because the Veteran's right ankle was not in a state of flare-up at the time of the examination, the examiner's findings appeared to be inconsistent with the Veteran's statements.  The examiner noted that the Veteran reported that she could walk a 1/2 mile and stand for 2 hours when the ankle was not flared, but could only walk 1/2 block and/or stand for 1 hour during flare-ups.  However, the examiner also found that there was pain noted on examination with dorsiflexion and plantar flexion, but found that it did not result in functional loss.  The examiner also noted that there was no pain with weight bearing; yet, it appeared that weight bearing (i.e. standing and walking) significantly affected the Veteran during a flare-up.  Finally, it was not clear from the examination report whether there was additional, pain, weakness, fatigability, incoordination and/or weakness during a flare-up such that the Veteran's overall disability picture would result in marked limitation of motion of the ankle.  

In January 2017, the Veteran underwent an additional VA examination as per the Board's remand instructions.  However, the Board notes that such opinion is inadequate for several reasons.  First, while the examiner complied with the Correia requirements, the examiner both noted no pain with weight bearing while also noting that the Veteran reported pain with weight bearing.  These findings are inconsistent and the examiner provided no explanation for the discrepancy.  Furthermore, the examiner again was unable to state without resorting to speculation as to whether the Veteran's right ankle motion was further limited by pain, weakness, fatigability with repeated use over time, or, whether pain, weakness, fatigability or incoordination significantly limited functional ability of the right ankle during a flare-up.  The examiner did not explain this inability so much as he appeared to quibble with the questions posed, stating that pain, weakness, and fatigability are subjective terms and that examiners are required to provide opinions based on facts, medical literature, and observable data, not speculation.  Notably, there is no apparent effort to compare the findings on examination with the Veteran's reports of functioning during flare-ups to respond to the question.  Finally, the examiner was asked to opine as to whether the Veteran's right ankle exhibited marked limitation of motion with consideration of any additional limitation during a flare-up, but merely reported the Veteran's statement that her pain increased during a flare-up from "4" to "7-9," without further explanation or determination as to the impact of such pain on limitation of motion or whether such reports would be consistent with marked limitation of motion.  In light of these inadequacies, the Board finds that remand for another examination and opinion is necessary.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records which have not already been associated with the claims file.

2.  After completion of the above, schedule the Veteran for a new VA examination to determine the severity of her service-connected residuals of a right ankle fracture.  The examination should be accomplished by an appropriate examiner with appropriate expertise. 

The claims folder, including a copy of this remand; and, a copy of the February 2013 Board hearing transcript (located in Virtual VA, but not VBMS) should be reviewed in conjunction with the examination.  

All necessary tests should be conducted and the appropriate examiner should review the results of any testing prior to completion of each report. 

The examiner is asked to opine as to:

(A) Identify all limitations resulting from service-connected residuals of a right ankle fracture.  Specifically, address the Veteran's comments that her ankle often swelled and determine whether such swelling is related to her service-connected right ankle disability or whether she has bilateral lower extremity swelling that is related to some other disorder

(B)  The right ankle joint should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged left ankle joint.  If the examiner finds no pain with weight-bearing, the examiner should explain such in relation to the Veteran's statements. 

(C)  The examiner should opine as to what extent the Veteran's right ankle limitations are increased during a flare-up.  If the Veteran's right ankle is not in a state of flare-up at the time of the examination, then the examiner should estimate the extent of additional functional limitation due to pain, weakness, incoordination, fatigue or weakness based on both objective findings and the Veteran's lay statements regarding additional limitations.  Specifically, the examiner should indicate whether additional limitation during flare-ups are consistent with marked limitation of right ankle motion.  

The examiner should explain all findings made, particularly negative findings, to include (but not limited to) a discussion of the consistency between the objective findings on examination with the Veteran's lay reports.

All examination findings, along with the complete rationale for all opinions expressed should be set forth in the examination report.

If the examiner is not able to provide any of the opinions requested without resorting to mere speculation, an explanation as to why must be provided in addition to any other information that would be helpful in providing such opinions. 

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




